ORDER
PER CURIAM.
Appellant Jeffrey Miller (Miller) appeals the decision of the Circuit Court of the City of St. Louis (Court), the Honorable Jimmie M. Edwards, after a jury found him guilty of Robbery in the First Degree, Section 569.020;1 Kidnapping, Section 565.110; and Attempted Forcible Rape, Section 564.011. Miller was sentenced, as a prior and persistent offender, to concurrent eleven and five year imprisonment sentences and a consecutive five year imprisonment sentence.
On appeal, Miller contends 1) the Court improperly failed to suppress the victim’s identification of Miller; 2) the State did not present sufficient evidence to prove Miller committed the charged crimes; 3) the State did not present evidence sufficient to prove Miller is guilty of kidnapping, in that his confinement of the victim did not create a greater risk of harm not present as a result of the other crimes; 4) the Court committed plain error when it allowed Miller’s robbery conviction to stand after his co-defendant was acquitted; and 5) there was insufficient evidence that Miller took a “substantial step” toward committing forcible rape.
We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).

. All statutory references are to RSMo (2000).